UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT
                               __________________

                                  No. 99-31042
                                Summary Calendar
                               __________________

                                 BARBARA DORAN,

                                                        Plaintiff-Appellant,

                                        versus

                         CARNIVAL CRUISE LINES, INC.,

                                                                  Defendants,

                 CARNIVAL CORPORATION, (erroneously sued as
                        Carnival Cruise Lines, Inc.),

                                             Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (99-CV-800-F)
_________________________________________________________________
                            May 3, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

       Regarding the dismissal of Barbara Doran’s personal injury

action, at issue is the enforceability of a forum selection clause

in a cruise passenger’s ticket.            We AFFIRM.

       Doran, a resident of Canada, purchased a ticket on 26 March

1998   for   a    one   week   cruise    aboard   Carnival’s   ship,   the   M/V

CELEBRATION.       Pursuant to a contract with the National Film Board

of Canada, Doran was preparing a documentary on “romance” novels,

the cruise’s theme.

       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Doran received the ticket upon boarding the ship in New

Orleans, Louisiana, on 17 April 1998.                   She had the option of

receiving   it    earlier.       It   included    a   forum    selection    clause

identical to that upheld in Carnival Cruise Lines, Inc. v. Shute,

499 U.S. 585 (1991), requiring litigating all disputes in Florida.

     During an outdoor reception, Doran was struck by a falling

metal pole.      She filed suit in the Eastern District of Louisiana.

Carnival moved to dismiss for improper venue, contending the forum

selection clause required venue in Florida.

     The district court granted Carnival’s motion and dismissed the

action. It held: (1) the ticket is a maritime contract governed by

maritime law; (2) forum selection clauses are prima facie valid;

and (3) Doran failed to prove enforcement of the clause was either

unfair,   unreasonable,      a   result   of     fraud    or   overreaching,   or

deprived her of her day in court.

     We review the enforceability of a forum selection clause de

novo.   Mitsui & Co. (USA), Inc. v. Mira M/V, 111 F.3d 33, 35 (5th

Cir. 1997).

     A forum selection provision in a written contract is prima

facie   valid    and   enforceable     unless     the    opposing   party   shows

enforcement would be unreasonable.            M/S Bremen v. Zapata Off-Shore

Co., 407 U.S. 1, 10 (1972).           The presumption may be overcome by

showing the provision is unreasonable under the circumstances. Id.

     “The burden of proving unreasonableness is a heavy one,

carried only by a showing that the clause results from fraud or

overreaching, that it violates a strong public policy, or that


                                      - 2 -
enforcement of the clause deprives plaintiff of his day in court.”

Mitsui, 111 F.3d at 35 (citation omitted).    Essentially for the

reasons stated by the district court, the dismissal was proper.

Doran v. Carnival Cruise Lines, Inc., No. 99-800 (E.D. La. 27 Aug.

1999).

                                                      AFFIRMED




                              - 3 -